                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 JOHNNY M. ESPARZA,                               )
                                                  )
                 Plaintiff,                       )
                                                  )
          v.                                      )   No. 4:18-cv-00782-RWS
                                                  )
 DIANE MANLEY, et al.,                            )
                                                  )
                 Defendants,                      )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of defendants Zackary Driskell, Diane

Manley, Derek Bouse, Monty Wright, and Crawford County, by and through counsel, for partial

judgment on the pleadings. (Docket No. 32). For the reasons discussed below, the Court will grant

defendants’ motion.

                                       Standard of Review

       After the pleadings are closed, a party may move for judgment on the pleadings. Fed. R.

Civ. P. 12(c). A motion for judgment on the pleadings is reviewed “under the same standard used

to address a motion to dismiss for failure to state a claim under Fed. R. Civ. P. 12(b)(6).” Clemons

v. Crawford, 585 F.3d 1119, 1124 (8th Cir. 2009).

       To state a claim, a plaintiff must demonstrate a plausible claim for relief, which is more

than a “mere possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678. The court

must “accept as true the facts alleged, but not legal conclusions or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements.” Barton v. Taber, 820
F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73

(8th Cir. 2016) (stating that court must accept factual allegations in complaint as true, but is not

required to “accept as true any legal conclusion couched as a factual allegation”).

                                           Background

       Plaintiff filed a pro se civil complaint pursuant to 42 U.S.C. § 1983 on May 18, 2018,

naming as defendants the Crawford County Sheriff’s Department and Diane Manley. (Docket No.

1). Along with the complaint, plaintiff also filed a motion to appoint counsel. (Docket No. 4). The

complaint generally alleged that defendants had not allowed him to use his electronic voice box

while incarcerated at the Crawford County Jail. Without the voice box, plaintiff was unable to

verbally communicate.

       On August 15, 2018, the Court granted plaintiff’s motion for appointment of counsel.

(Docket No. 6). The Court noted that plaintiff had stated serious allegations and believed that he

could benefit from legal assistance. Appointed counsel was directed to file an amended complaint.

       Plaintiff filed an amended complaint on December 7, 2018. (Docket No. 13). The amended

complaint named the Crawford County Sheriff’s Department, Diane Manley, Zackary Driskell,

Derek Bouse, and Monty E. as defendants. Defendants filed a motion to dismiss the Crawford

County Sheriff’s Department pursuant to Fed. R. Civ. P. 12(b)(6). (Docket No. 24). Plaintiff

responded by filing a second amended petition terminating the Crawford County Sheriff’s

Department, and naming as defendants Derek Bouse, Zackary Driskell, Monty Wright, Diane

Manley, and “K – Badge #757.” (Docket No. 27). Defendants were sued in both their official and

individual capacities.

       On March 1, 2019, defendants filed an answer to plaintiff’s second amended complaint.

(Docket No. 30). On March 22, 2019, defendants filed a motion for partial judgment on the



                                                 2
pleadings pursuant to Fed. R. Civ. P. 12(c). (Docket No. 32). Defendants also filed a memorandum

in support of their motion. (Docket No. 33). Plaintiff filed a memorandum in opposition to

defendants’ motion on April 19, 2019. (Docket No. 37). Defendant’s reply was filed on May 3,

2019. (Docket No. 40).

                  Defendants’ Motion for Partial Judgment on the Pleadings

        Defendants’ motion seeks judgment on several claims. (Docket No. 32 at 2). First,

defendants Driskell, Manley, Bouse, and Wright seek to have their official capacity claims

dismissed as duplicative, as Crawford County is also named as a defendant in the action. Second,

defendants seek judgment on the pleadings with regard to the failure to supervise claim in Count

IV, because plaintiff has failed to state a claim. Finally, defendants seek judgment on the pleadings

on the failure to protect claim in Count V, regarding black mold exposure, because plaintiff has

failed to allege an unconstitutional condition of confinement and has failed to establish defendants’

liability.

                                            Discussion

        As noted above, defendants seek judgment on the pleadings with regards to the official

capacity claims against defendants Driskell, Manley, Bouse, and Wright; the failure to supervise

claim in Count IV; and the failure to protect claim in Count V. For the reasons discussed below,

the Court finds that defendants’ motion should be granted.

    A. Official Capacity Claims Against Defendants Driskell, Manley, Bouse, and Wright

        Defendants seek dismissal of the official capacity claims against Driskell, Manley, Bouse,

and Wright. In an official capacity claim against an individual, the claim is actually “against the

governmental entity itself.” See White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). Thus, a

“suit against a public employee in his or her official capacity is merely a suit against the public



                                                 3
employer.” Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999). See also

Brewington v. Keener, 902 F.3d 796, 800 (8th Cir. 2018) (explaining that official capacity suit

against sheriff and his deputy “must be treated as a suit against the County”); Kelly v. City of

Omaha, Neb., 813 F.3d 1070, 1075 (8th Cir. 2016) (stating that a “plaintiff who sues public

employees in their official, rather than individual, capacities sues only the public employer”); and

Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006) (stating that a “suit against a public

official in his official capacity is actually a suit against the entity for which the official is an agent”).

        Here, defendants are alleged to be employees of Crawford County; thus, plaintiff’s official

capacity claims actually constitute an action against that entity. As defendants point out, Crawford

County is already named as a defendant. The official capacity claims against these individuals are

therefore redundant and should be dismissed. See King v. City of Crestwood, Mo., 899 F.3d 643,

650 (8th Cir. 2018) (stating that “as a suit against a government official in his official capacity is

functionally equivalent to a suit against the employing governmental entity, a suit against a

government official in only his official capacity should be dismissed as redundant if the employing

entity is also named”). Accordingly, defendants’ motion for judgment on the pleadings as to the

official capacity claims against Driskell, Manley, Bouse, and Wright in Counts I, II, III, IV, and V

must be granted.

    B. Failure to Supervise Claim in Count IV

        Defendants also seek dismissal of the failure to supervise/train claim in Count IV. As

plaintiff clarifies in his response, Count IV is directed only at defendant Manley and defendant

Crawford County. (Docket No. 37 at 7).




                                                     4
                i.      Claim Against Defendant Manley

        Vicarious liability is inapplicable to § 1983 suits. Marsh v. Phelps Cty., 902 F.3d 745, 754

(8th Cir. 2018). As such, “[g]overnment officials are personally liable only for their own

misconduct.” S.M. v. Krigbaum, 808 F.3d 335, 340 (8th Cir. 2015). Thus, “a supervising officer

can be liable for an inferior officer’s constitutional violation only if he directly participated in the

constitutional violation, or if his failure to train or supervise the offending actor caused the

deprivation.” Parrish v. Ball, 594 F.3d 993, 1001 (8th Cir. 2010). The standard used to determine

liability for failure to train is deliberate indifference. Brockinton v. City of Sherwood, Ark., 503

F.3d 667, 673 (8th Cir. 2007). To show deliberate indifference, a plaintiff must prove that the

defendant had notice that the procedures were inadequate and likely to result in a violation of his

constitutional rights. See Jennings v. Wentzville R-IV Sch. Dist., 397 F.3d 1118, 1122 (8th Cir.

2005). See also Moore v. City of Desloge, Mo., 647 F.3d 841, 849 (8th Cir. 2011) (stating that in

order to maintain an action for training or supervisory liability, the plaintiff must show that the

failure to train or supervise caused the injury).

        In the second amended complaint, plaintiff alleges that “Driskell failed to adequately train

his employees on how to handle someone with a disability.” (Docket No. 27 at 13). He also claims

that Driskell had “over a month to research what an electrolarynx was and inform his staff that it

was a necessary medical device,” but did not do so.

        Even accepting these facts as true, plaintiff has failed to state a claim. While plaintiff

broadly asserts that Driskell failed to “adequately train his employees,” he does not provide any

facts to demonstrate the type of training that did or did not occur, or how the training that did occur

was inadequate. There are also no facts showing that the purported failure to train actually caused

plaintiff’s constitutional rights to be violated. “[D]eliberate indifference is a stringent standard of



                                                    5
fault.” See Bd. Of Cty. Comm’rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 410 (1997). Proving

deliberate indifference requires more than the mere assertion that defendant Driskell could have

trained other employees better. Therefore, defendants’ motion for judgment on the pleadings as to

the individual capacity claim against Driskell in Count IV must be granted.

               ii.     Claim Against Crawford County

       A local governing body such as Crawford County can be sued directly under 42 U.S.C. §

1983. See Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690 (1978). Liability

for such a claim may attach if the constitutional violation “resulted from (1) an official municipal

policy, (2) an unofficial custom, or (3) a deliberately indifferent failure to train or supervise.” Mick

v. Raines, 883 F.3d 1075, 1089 (8th Cir. 2018).

       In Count IV, plaintiff asserts that Crawford County is liable for failing to train its

employees. The issue in such a claim is whether the training program is adequate, and if it is not,

whether such inadequate training can be said to represent county policy. See City of Canton, Ohio

v. Harris, 489 U.S. 378, 390 (1989). To state a failure to train claim, there must be a “pattern of

similar constitutional violations by untrained employees” in order “to demonstrate deliberate

indifference.” S.M. v. Lincoln Cty., 874 F.3d 581, 585 (8th Cir. 2017).

       Here, plaintiff has not alleged facts showing that Crawford County’s training program was

inadequate, much less that the inadequate training represented county policy. There are also no

factual allegations indicating that Crawford County was put on notice by a pattern of similar

constitutional violations by untrained employees. Therefore, defendants’ motion for judgment on

the pleadings as to the claim against Crawford County in Count IV must be granted.




                                                   6
   C. Failure to Protect Claim in Count V

       Finally, defendants seek dismissal of the failure to protect claim in Count V regarding

plaintiff’s alleged exposure to black mold.

               i.      Individual Capacity Claims

       “The Eighth Amendment does not apply to pretrial detainees, but the Due Process Clause

of the Fourteenth Amendment imposes analogous duties on jailers to care for detainees.” Christian

v. Wagner, 623 F.3d 608, 613 (8th Cir. 2010). Under the Eighth Amendment, prison officials are

required to provide inmates with humane conditions of confinement. Farmer v. Brennan, 511 U.S.

825, 832 (1994). In order to allege a constitutional violation, a prisoner must prove that the

defendant’s conduct deprived him “of the minimal civilized measure of life’s necessities.” Revels

v. Vincenz, 382 F.3d 870, 875 (8th Cir. 2004). Specifically, a plaintiff “must show that (1) the

alleged deprivation is objectively, sufficiently serious…and (2) that the prison officials were

deliberately indifferent to an excessive risk to inmate health or safety, meaning that the officials

actually knew of and disregarded the risk.” Williams v. Delo, 49 F.3d 442, 445 (8th Cir. 1995).

       Liability in a § 1983 case is personal. Frederick v. Motsinger, 873 F.3d 641, 646 (8th Cir.

2017). As such, § 1983 liability “requires a causal link to, and direct responsibility for, the

deprivation of rights.” Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990). See also Kohl v.

Casson, 5 F.3d 1141, 1149 (8th Cir. 1993) (dismissing plaintiff’s excessive bail claims because

none of the defendants set plaintiff’s bail, and therefore, “there can be no causal connection

between any action on the part of the defendants and any alleged deprivation” of plaintiff’s rights).

To that end, a plaintiff must allege facts connecting the defendant to the challenged action. See

Bitzan v. Bartruff, 916 F.3d 716, 717 (8th Cir. 2019).




                                                 7
       Here, plaintiff has not established the liability of any of defendants for failing to protect

him from black mold. First, there are no allegations to the effect that any of the defendants are

responsible for the purported black mold. Second, there are no allegations to the effect that any of

the defendants disregarded the risk of the purported black mold. Indeed, plaintiff only identifies

one defendant by name – defendant Manley – with regard to the black mold claim. Rather than

demonstrating that defendant Manley ignored the issue of black mold, plaintiff acknowledges that

she provided daily cleaning supplies, including a scrub brush, mop, and bleach water. In short,

plaintiff has not shown a causal link between any of the individual defendants and the

unconstitutional condition of confinement of which he complains. Therefore, defendants’ motion

for judgment on the pleadings as to the individual capacity claims in Count V must be granted.

               ii.     Crawford County Claim

       As noted above, liability against Crawford County may attach if the constitutional violation

“resulted from (1) an official municipal policy, (2) an unofficial custom, or (3) a deliberately

indifferent failure to train or supervise.” Mick, 883 F.3d at 1089. See also Marsh, 902 F.3d at 751.

       To show the existence of an unconstitutional policy, plaintiff must identify an “official

policy, a deliberate choice of a guiding principle or procedure made by the municipal official who

has final authority regarding such matters.” Corwin v. City of Independence, Mo., 829 F.3d 695,

700 (8th Cir. 2016). Such a policy can be “a policy statement, ordinance, regulation, or decision

officially adopted and promulgated by the municipality’s governing body.” Angarita v. St. Louis

Cty., 981 F.2d 1537, 1546 (8th Cir. 1992).

       Alternatively, plaintiff can establish a claim of liability based on an unconstitutional

“custom” by demonstrating:




                                                 8
               1) The existence of a continuing, widespread, persistent pattern of
                  unconstitutional misconduct by the governmental entity’s
                  employees;

               2) Deliberate indifference to or tacit authorization of such conduct
                  by the governmental entity’s policymaking officials after notice
                  to the officials of that misconduct; and

               3) That plaintiff was injured by acts pursuant to the governmental
                  entity’s custom, i.e., that the custom was a moving force behind
                  the constitutional violation.

Johnson v. Douglas Cty. Med. Dep’t, 725 F.3d 825, 828 (8th Cir. 2013).

       A plaintiff does not need to specifically plead the existence of an unconstitutional policy

or custom. Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 591 (8th Cir. 2004).

However, at a minimum, the complaint must allege facts supporting the proposition that an

unconstitutional policy or custom exists. Doe ex rel. Doe v. Sch. Dist. of City of Norfolk, 340 F.3d

605, 614 (8th Cir. 2003).

       Here, plaintiff’s facts do not support the proposition that Crawford County is liable for

black mold due to an unconstitutional policy or custom. As to policy, plaintiff points to no “policy

statement, ordinance, regulation, or decision officially adopted and promulgated by the

municipality’s governing body” regarding mold treatment or exposure. As to custom, plaintiff does

not allege that Crawford County policymakers received notice of a widespread problem, or that

they were deliberately indifferent to the problem upon notice. Therefore, defendants’ motion for

judgment on the pleadings as to the claim against Crawford County in Count V must be granted.

       Accordingly,

       IT IS HEREBY ORDERED that defendants’ motion for partial judgment on the

pleadings (Docket No. 32) is GRANTED.




                                                 9
       IT IS FURTHER ORDERED that the official capacity claims against defendants Zackary

Driskell, Diane Manley, Derek Bouse, and Monte Wright in Counts I, II, III, IV, and V of

plaintiff’s second amended complaint are DISMISSED with prejudice.

       IT IS FURTHER ORDERED that Count IV of plaintiff’s second amended complaint is

DISMISSED with prejudice.

       IT IS FURTHER ORDERED that Count V of plaintiff’s second amended complaint is

DISMISSED with prejudice.

       IT IS FURTHER ORDERED that an appeal from this partial judgment on the pleadings

would not be taken in good faith.

       Dated this 24th day of September, 2019.



                                                 RODNEY W. SIPPEL
                                                 UNITED STATES DISTRICT JUDGE




                                             10
